Exhibit 10.1

CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (the “Agreement”) is made and entered into by
and between Jazz Technologies, Inc., a Delaware corporation (the “Company”) and
                           (the “Executive”), effective as of the      day of
             , 2007 (“Date of this Agreement”).

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its shareholders to enter into this
Change of Control Agreement to induce the Executive to remain in the employ of
the Company and to diminish the distraction of the Executive by virtue of the
personal uncertainties and risks created by a pending, potential or threatened
Change of Control (as defined below).  The Board desires to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any potential, threatened or pending Change of Control. Therefore, in
order to accomplish these objectives, the Board has caused the Company to enter
into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.  Definitions

1.1  Change of Control. A “Change of Control” means the occurrence of any of the
following events:

(a)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more (the
“Triggering Percentage”) of either (i) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not be counted in calculating
whether a Change of Control has occurred: (i) any acquisition directly from the
Company, including any acquisition by virtue of a conversion privilege where the
security being so converted was itself acquired directly from the Company
exercising the conversion privilege (provided, however, that an acquisition by
virtue of a conversion privilege where the security being so converted was
acquired by the Person exercising the conversion privilege other than directly
from the Company shall be counted in calculating whether a Change of Control has
occurred), (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this Section 1.1; and further provided that, for
purposes of this subsection (a),  if a Person acquires beneficial ownership of
the Triggering Percentage and subsequently disposes of sufficient ownership that
such Person no longer has beneficial ownership of the Triggering Percentage,
then from and after the date of such subsequent disposition, a Change of Control
shall no longer be deemed to have occurred with respect to the initial
acquisition by such Person of beneficial ownership of the Triggering Percentage;
or

(b)  A change in the composition of the Board such that the individuals who, as
of the date of this Agreement, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that for
purposes of this definition, any individual who becomes a member of the Board
subsequent to the date of this Agreement whose election, or nomination for
election by the Company’s stockholders, was approved by a

1


--------------------------------------------------------------------------------


vote of at least a majority of those individuals who are members of the Board
and who were also members of the Incumbent Board (or deemed to be such pursuant
to this provision) shall be considered as though such individual were a member
of the Incumbent Board; and provided further, however, that any such individual
whose initial assumption of office occurs as a result of or in connection with
either an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board shall not be so
considered as a member of the Incumbent Board; or

(c)  Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any employee benefit plan (or related trust) of
the Company or of such corporation resulting from such Business combination)
beneficially owns, directly or indirectly, 20% or more, of, respectively, the
then outstanding share of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(d)  Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

1.2  “Cause” to terminate Executive’s employment shall mean any of the
following: (i)  Executive’s conviction of, or guilty plea with respect to, or a
plea of nolo contendere to, a charge that Executive has committed a felony under
the laws of the United States or of any state; (ii) willful and material breach
of Executive’s obligations under any written agreement between Executive and the
Company; (iii) Executive’s willful misconduct, material failure or refusal to
perform his job duties, or gross neglect of his duties, provided that such
unsatisfactory performance, if reasonably susceptible of cure, has not been
cured within thirty (30) days following Executive’s receipt of written notice
from the Company specifying the particulars of the conduct constituting Cause;
and (iv) Executive’s engagement in any activity that constitutes a material
conflict of interest with the Company or any of its affiliated entities. 
Termination of Executive’s employment because of Executive’s death or certified
disability (which disability renders Executive unable to perform the essential
duties of his position with or without reasonable accommodation for sixty (60)
consecutive days or a total of one hundred and twenty (120) days in any twelve
(12) month period) shall not constitute “Cause” for termination.  No act, nor
failure to act, on the Executive’s part, shall be considered “willful” unless
Executive has acted or failed to act, with an absence of good faith

2


--------------------------------------------------------------------------------


and without a reasonable belief that Executive’s action or failure to take
action was in the best interests of the Company.

1.3  “Good Reason” means:

(i) the assignment to Executive of any duties inconsistent in any respect with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, as in effect immediately
prior to a Change-in-Control, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive;

(ii) any reduction in Executive’s annual base salary as in effect immediately
before the Change-in-Control,

(iii) the failure to pay Executive incentive compensation to which Executive is
otherwise entitled at the time at which such awards are usually paid or as soon
thereafter as administratively feasible, unless the failure to pay the incentive
compensation is because of failure to meet objectives based on quantitative
performance;

(iv) the provision to Executive of an opportunity to earn a target annual bonus
or a target performance award substantially less in amount than Executive’s
target opportunities in effect immediately before the Change-in-Control for the
then current fiscal year of the Company;

(v) the failure by the Company to continue in effect any equity incentive plan
in which Executive participated immediately prior to the Change-in-Control,
unless a substantially equivalent alternative compensation arrangement (embodied
in an ongoing substitute or alternative plan) has been provided to Executive, or
the failure by the Company to continue Executive’s participation in any such
equity incentive plan on substantially the same basis, both in terms of the
amount of benefits provided and the level of Executive’s participation relative
to other participants, as existed immediately prior to the Change-in-Control;

(vi) Except as required by law, the failure by the Company to continue to
provide to Executive employee benefits substantially equivalent, in the
aggregate, to those enjoyed by Executive under the qualified and nonqualified
employee benefit and welfare plans of the Company, including, without
limitation, the 401(k), life insurance, medical, dental, health and accident,
disability, retirement and savings plans, in which Executive was eligible to
participate immediately prior to the Change-in-Control, or the failure by the
Company to provide Executive with the number of paid vacation days to which
Executive was entitled under the Company’s vacation policy immediately prior to
the Change-in-Control.

(vii) the Company’s requiring Executive to be based at any office or location
other than the principal place of Executive’s employment in effect immediately
prior to the Change-in-Control or that is more than 35 miles distant from the
location of such principal place of employment, or the Company’s requiring
Executive to travel on Company business to a substantially greater extent than
required immediately prior to the Change-in-Control;

(viii)  any failure by the Company to comply with Section 8, Successors.

3


--------------------------------------------------------------------------------


2.  Entitlement to Benefits

If Executive’s employment with the Company is terminated during the one-year
period beginning on the date of a Change in Control either (a) by the Company
for any reason or no reason, other than for Cause; or (b) by Executive, due to
Good Reason, Executive will be entitled to receive the benefits described in
Section 3 (the “Change of Control Benefits”), provided Executive executes within
forty-five (45) days following termination (and does not subsequently revoke) a
release of all employment-related claims against the Company and its
subsidiaries and affiliates existing as of the date of execution, in the then
current reasonable standard form used by the Company without material
modification, addition or deletion. If Executive dies after becoming entitled to
the Change of Control Benefits but before receiving payment, the Change of
Control Benefits will be paid to Executive’s estate or beneficiary(ies), as
applicable.

3.  Change of Control Benefits

Change of Control Benefits consist of the following:

(a)  Separation Pay.  A lump sum payment of __ times the amount of Executive’s
annual base pay in effect on the date of termination of employment, or the date
of the Change-in-Control if higher, paid within 60 days after termination of
employment.

(b) Incentive Pay. A lump sum payment equal to __ times any target annual cash
bonus, target cash performance award or target equivalent cash bonus program in
effect for the calendar year in which termination of employment occurred, paid
within 60 days after termination of employment.

(c)  Vesting.  Immediate and accelerated vesting upon termination of employment
of all stock options and other equity arrangements subject to vesting, and
release of any repurchase options or restrictions on shares of restricted stock
and/or equity interests, in each case only to the extent that such equity awards
would otherwise be regularly scheduled to vest or be released from repurchase
options or restrictions within forty-eight (48) months following termination of
employment.

(d)  COBRA.  To the extent provided by the federal COBRA law or, if applicable,
state insurance laws (collectively, “COBRA”) and by the Company’s then-current
group health insurance policies, provided Executive timely elects continued
health insurance coverage pursuant to the governing COBRA laws and the terms of
the applicable health insurance plans, as a further severance benefit, the
Company will pay directly to the applicable insurance carrier all COBRA premiums
necessary to continue Executive’s health insurance coverage as of date of
termination of employment (including dependent coverage, if applicable) in
effect for up to eighteen (18) months after the date of termination of
employment (or such earlier date on which Executive is no longer eligible for
COBRA coverage (the “COBRA Reimbursement”).

In all cases, to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other accrued but unpaid wages and
vested benefits that are due to Executive by the Company or its affiliates
promptly following termination of employment.

4.  Non-exclusivity of Rights.

Nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its affiliated companies and for which the Executive may
qualify, nor, shall anything herein limit

4


--------------------------------------------------------------------------------


or otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its affiliated companies. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan, policy, practice or program of or any contract or agreement with the
Company or any of its affiliated companies at or subsequent to termination of
employment shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.

5.  Full Settlement.

Any severance benefits that are payable to Executive under this Agreement in
connection with Executive’s termination of employment shall be deemed paid in
satisfaction of, and shall offset any obligations by the Company pursuant to,
any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act, the California Plant Closing Act, or
any other similar state law.  In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and, except with respect to COBRA Reimbursement, such amounts shall not be
reduced whether or not the Executive obtains other employment.

6. Limitation on Payments.

In the event that the benefits provided for in this Agreement or otherwise
payable to the Executive (i) constitute “parachute payments” within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
and (ii) but for this Section, would be subject to the excise tax imposed by
Section 4999 of the Code, then the Change of Control Benefits shall be payable
either:

(a) in full, or

(b) as to such lesser amount which would result in no portion of such benefits
being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Executive on an after-tax basis, of the greatest amount of
Change of Control Benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
the Executive otherwise agree in writing, any determination required under this
Section 6 shall be made in writing by the Company’s independent public
accountants (the “Accountants”), whose determination shall be conclusive and
binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 6, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 6.

7.  Section 409A.

The Company believes that the terms of this Agreement satisfy the provisions of
Treasury Regulation 1.409A-1(b)(4) and (9)(v) and therefore no delay in payment
of the severance is required pursuant to Treasury Regulation 1.409A-1(c)(3)(v). 
However, Executive acknowledges and agrees that the Company has not provided
Executive with any tax advice

5


--------------------------------------------------------------------------------


regarding this Agreement, that Executive is not relying on the Company for any
such tax advice, and that Executive has been advised to consult with his own
tax, financial planning and legal counsel regarding this Agreement.

8.  Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b)  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and/or assigns.

(c)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets by operation of law, or otherwise,
including without limitation any successor as aforesaid which the Company is
required to have assume and agree to perform this Agreement.

 9.  Dispute Resolution.

To ensure the rapid and economical resolution of disputes that may arise in
connection with this Agreement, Executive and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to the enforcement, breach, performance, execution or interpretation of
this Change of Control Agreement shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration conducted in
Newport Beach, California by a single arbitrator with JAMS (formerly known as
“Judicial Arbitration and Mediation Services”), or its successor, under the
then-applicable JAMS’ arbitration rules.  Executive acknowledges that by
agreeing to this arbitration procedure, both Executive and the Company are
waiving the right to resolve any such dispute through a trial by jury or judge
or administrative proceeding.  The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
determine if an issue is subject to this arbitration obligation, and to award
any or all remedies that Executive or the Company would be entitled to seek in a
court of law.  The Company agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof.  The Company shall pay all JAMS’ arbitration fees.

10.  At-Will Employment

Nothing contained in this Agreement shall (a) confer upon Executive any right to
continue in the Company’s employ; (b) constitute a contract or agreement of
employment between Company and Executive; or (c) interfere with or change in any
manner the nature of Executive’s at-will employment with the Company.

6


--------------------------------------------------------------------------------


11.  Miscellaneous.

(a)  Notices.  Any notices provided hereunder must be in writing and shall be
deemed to be received upon the earlier of personal delivery (including, personal
delivery by facsimile transmission), delivery by express delivery service (e.g.
Federal Express), or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at the most current home
address as listed on the Company payroll (which address may be changed by
written notice).

(b)  Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.

(c)  Waiver.  Any waiver of any right hereunder must be in evidenced in a
writing signed by the waiving party to be effective, and any such waiver shall
not be construed to be a waiver of any preceding or succeeding breach of the
same or any other provision of this Agreement.

(d)  Entire Agreement.  This Agreement constitutes the entire agreement between
Executive and the Company regarding the subject matter hereof and it supersedes
any and all prior agreements, promises, representations or understandings,
written or otherwise, between Executive and the Company with regard to this
subject matter.  This Agreement is entered into without reliance on any
agreement, or promise, or representation, other than those expressly contained
or incorporated herein, and it cannot be modified or amended except in a writing
signed by Executive and a duly authorized representative of the Board.

(e)  Headings and Construction.  The headings of the sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof or to affect the meaning thereof.  Any ambiguities in this Agreement
shall not be construed against either Party as the drafter.

(f)  Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the law of the State of
California as applied to contracts made and to be performed entirely within
California.

Counterparts.

(g)  Counterparts.  This Agreement may be executed in separate counterparts,
which shall be taken together and shall constitute one agreement.  Facsimile and
PDF signatures shall be as effective as originals.

(h)  The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereby enter into this Agreement as of the Date
of this Agreement.

JAZZ TECHNOLOGIES, INC.

 

By:

 

 

 

Title:

 

 

 

 

 

 

Executive

 

8


--------------------------------------------------------------------------------